DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 9,318,363 to Kai et al. in view of patent application no. 2014/0199140 to Matsumoto et al.
Regarding claim 1, Kai et al. discloses a substrate storage apparatus comprising: a stage (18B) on which a cassette storing substrates is disposed, the cassette having an opening and a lid (19C) detachably mounted to the opening; a lid attaching/detaching plate (62) that performs attaching/detaching of the lid to/from the opening of the cassette disposed on the stage, the lid attaching/detaching plate being provided to be movable between a mounting position in contact with the lid disposed at a position of the opening and a retracted position not in contact with the lid disposed at the position of the opening (not numbered, but shown in fig. 2A).
Kai et al. discloses the claimed invention except for the lid holding sensor and controller.
Matsumoto et al. discloses that it is known to have a lid holding sensor (32c) and controller (60) in an apparatus for processing a substrate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kai et al. with the teachings of Matsumoto et al. by adding the lid holding sensor and controller with a reasonable expectation of success for the purpose of providing an efficient means to determine when the FOUP lid is attached properly.
Regarding claim 2, Matsumoto et al. discloses a suction pressure sensor (32c) and determines abnormality (paragraph 42). 
Regarding claim 9, Matsumoto et al. discloses a lid detection sensor (39a and 39b).
	Regarding claim 11, the recited steps in the method of determining presence/absence of abnormality related to attachment/detachment of a lid in a substrate storage apparatus is considered to be obvious to Kai et al. in view of Matsumoto et al., since Kai et al. in view of Matsumoto et al. discloses all of the structural limitations of claim as discussed above. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Kai et al. in view of Matsumoto et al. to perform the claimed method for the purpose of providing an efficient means to map the position of wafer is a substrate processing system.
	Regarding claim 12, Matsumoto et al. discloses a computer readable medium (paragraphs 44 and 45) having recorded the program for claim 11. 

Allowable Subject Matter
Claims 3-8, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.